Title: From George Washington to Captain Lieutenant Jonas Simonds, 28 February 1778
From: Washington, George
To: Simonds, Jonas



Sir,
Head Quarters Valley Forge feby 28th 1778

As the thaw has, in all likelihood, destroyed the ice in the Delaware, the plan of annoying the shipping near the city will probably be frustrated. I have written to General Wayne on the subject, who will direct

you what to do; You are therefore to act agreeable to his orders. I am Sir Your most Obed. servt

Go: Washington

